Citation Nr: 1010546	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  95-29 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to a higher evaluation for low back strain, 
initially evaluated as noncompensable from September 2, 1992 
to September 31, 1999, and at 10 percent from October 1, 1999 
to May 30, 2006.

2.	Entitlement to an initial evaluation higher than 10 
percent for degenerative changes of the thoracic spine prior 
to May 31, 2006.

3.	Entitlement to a higher evaluation than 40 percent for 
degenerative changes of the thoracic spine with low back 
strain from May 31, 2006.

4.	Entitlement to an initial evaluation higher than 10 
percent for a right knee disability. 

5.	Entitlement to an initial evaluation higher than 10 
percent for a left knee disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to 
September 1992.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. A February 1993 rating decision granted service 
connection and noncompensable ratings for both right and left 
knee disabilities. A September 1994 decision appeal granted 
service connection and a noncompensable rating for back 
strain. The Veteran appealed the initial assigned disability 
ratings. See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" 
rating based on changes in the degree of severity of it since 
the effective date of service connection).

An August 1994 hearing was held at the RO before a Hearing 
Officer, a transcript of which is of record. 

The Board has previously remanded this case for further 
evidentiary development          in March 1999, and again in 
August 2003.

During pendency of the appeal, a January 1997 RO rating 
decision increased to 10 percent the initial evaluation for 
both service-connected knees. The claims for still higher 
schedular ratings prevailed. See A.B. v. Brown, 6 Vet. App. 
35, 39 (1993) (the claimant is presumed to be seeking the 
highest possible rating for a disability unless he or she 
expressly indicates otherwise). 

Some discussion is further warranted as to the procedure for 
rating the Veteran's back disabilities in this case. In 
February 1993, the RO assigned a noncompensable evaluation 
for back strain.  In September 1994, the RO granted an 
increased initial 10 percent rating for back strain. A June 
2001 RO rating decision then recognized separate low back and 
thoracic spine disorders. The disability of degenerative 
changes, thoracic spine was assigned a 10 percent initial 
rating from the September 2, 1992 effective date of service 
connection.  In the same decision, low back strain was 
initially rated noncompensable from September 2, 1992 to 
September 31, 1999, and at 10 percent from October 1, 1999. 
Then, in a February 2007 decision, the RO recognized a single 
disability (under the post-September 26, 2003 rating 
criteria) of degenerative changes of the thoracic spine with 
low back strain, and assigned a           40 percent rating, 
effective May 31, 2006. The Board's characterization of the 
issues on the title page is reflected accordingly. 


FINDINGS OF FACT

1.	From September 2, 1992 to November 21, 1996, the Veteran 
had full range of motion of the lumbar spine, and no 
indication of muscle spasm. 

2.	From November 22, 1996 to September 31, 1999, there was 
lumbosacral strain with characteristic pain on motion.

3.	From October 1, 1999 to May 31, 2006, the Veteran did 
not have either moderate limitation of motion of the lumbar 
spine, or lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion.

4.	For the time period prior to May 31, 2006, the Veteran 
was in receipt of the highest assignable 10 percent 
evaluation for limitation of motion of the dorsal spine. 
There also is no substantive medical evidence to apply the 
revised rating criteria for the time period after September 
26, 2003. 

5. Since May 31, 2006, the Veteran's degenerative changes of 
the thoracolumbar spine with low back strain are manifested 
by flexion ranging from zero to 20 degrees on one occasion 
and a normal range 15 months later, but with no anklylosis.  
The Veteran reported moderate daily pain with greater 
exacerbations.  The Veteran does not use supportive devices 
for ambulation.  There are no muscle spasms, tenderness on 
examination, or additional loss of function on repetition.   

6.When taking into consideration the effect of functional 
loss due to pain, the Veteran's right and left knee disorders 
each are manifested by no more severe range of motion than 
from 0 to 90 degrees, along with no objective signs of knee 
instability or lateral subluxation. 


CONCLUSIONS OF LAW

1.	The criteria are not met for a higher evaluation for low 
back strain, initially evaluated as noncompensable, from 
September 2, 1992 to November 21, 1996.           38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5292 and 5295 
(prior to September 26, 2003).

2.	Resolving reasonable doubt in favor of the Veteran, the 
criteria are met for a       10 percent evaluation for low 
back strain, from November 22, 1996 to September 31, 1999. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5292 
and 5295 (prior to September 26, 2003).

3.	The criteria are not met for a higher evaluation than 10 
percent for low back strain from October 1, 1999 to May 31, 
2006. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic 
Codes 5292 and 5295 (prior to September 26, 2003), and 5237 
(2009).

4.	The criteria are not met for an initial evaluation 
higher than 10 percent for degenerative changes of the 
thoracic spine prior to May 31, 2006. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71; 4.71a, Diagnostic Code 5291 (prior to September 
26, 2003), and 5237 (2009).

5.	The criteria are not met for a higher evaluation than 40 
percent for degenerative changes of the thoracic spine with 
low back strain from May 31, 2006. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71; 4.71a, Diagnostic Codes 5291, 5292 and 5295 (prior to 
September 26, 2003), and 5237 (2009).

6.	The criteria are not met for an initial evaluation 
higher than 10 percent for a right knee disability. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5260 
(2009).

7.	The criteria are not met for an initial evaluation 
higher than 10 percent for a left knee disability. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5260 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

In regard to the claims on appeal for a higher initial 
evaluations for service-connected disability, the requirement 
of VCAA notice does not apply. Where a claim for service 
connection has been substantiated and an initial rating and 
effective date assigned, the filing of a Notice of 
Disagreement (NOD) with the RO's decision as to the assigned 
disability rating does not trigger additional 38 U.S.C.A. § 
5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements."     See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). As the 
claims for service connection have been substantiated, no 
further notice addressing the downstream disability ratings 
is necessary. In any event, the RO has provided a February 
2004 VCAA letter which informed the Veteran of the procedures 
for the evidentiary development of the increased initial 
ratings on appeal. The May 1993 Statement of the Case (SOC) 
and later Supplemental SOCs (SSOCs) provided citation to the 
applicable law and regulations for evaluating the service-
connected disabilities at issue. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment. The Veteran has undergone numerous VA 
medical examinations. See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). In support of his claims, the Veteran has 
provided several personal statements. He has not requested 
the opportunity to appear at a hearing at any point. The 
record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.1 (2009). Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. Generally, the degrees of disability specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 
4.1. 
 
Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected disorder. In 
the case of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability (the circumstances of the present 
appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" 
ratings. See Fenderson, supra, at 125-26.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

Thoracic Spine and Low Back Disorders

The service-connected disability of degenerative changes, 
thoracic spine has been assigned a 10 percent initial rating 
from September 2, 1992 to May 31, 2006. Low back strain has 
been initially rated noncompensable from September 2, 1992 to 
September 31, 1999, and as 10 percent disabling from October 
1, 1999 to May 31, 2006. 

Starting May 31, 2006, the RO recognized a single disability 
of degenerative changes of the thoracic spine with low back 
strain, and assigned a 40 percent rating.                 
This characterization of service-connected disability 
reflects the post-September 26, 2003 rating criteria that 
requires for rating purposes one disability of the entire 
thoracolumbar spine, rather than separate thoracic and lumbar 
spine disorders.         The specific changes to the rating 
criteria that prompted this recharacterization of disability 
are discussed in more detail below.

Effective September 26, 2003, VA revised the criteria for 
evaluating musculoskeletal disabilities of the spine. 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).

The Veteran's thoracic spine and low back disorders must 
therefore be evaluated under both the former and revised 
criteria, though the revised criteria may not be applied at 
any point prior to the effective date of the change. See 38 
U.S.C.A.              § 5110(g) (West 2002 & Supp. 2009); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 
19, 2003).

38 C.F.R. § 4.71a, Diagnostic Code 5295, as in effect prior 
to September 26, 2003, pertained to lumbosacral strain, and 
provided for a 10 percent rating for lumbosacral strain with 
characteristic pain on motion. A 20 percent rating was 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, with unilateral loss of lateral spine motion 
in a standing position. A 40 percent rating required severe 
lumbosacral strain that included listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion. 

Diagnostic Code 5292 provided for the evaluation of 
limitation of motion of the lumbar spine. A 10 percent rating 
was warranted for slight limitation of motion;         a 20 
percent rating for moderate limitation of motion; and a 
maximum 40 percent rating for a severe limitation of motion. 

Meanwhile, Diagnostic Code 5291 provided for evaluation of 
limitation of motion of the dorsal spine. A noncompensable 
rating was warranted for slight limitation of motion; a 10 
percent rating for moderate limitation of motion; and a 10 
percent rating for a severe limitation of motion.

The terms "moderate" and "severe" among other components 
of the rating criteria are not expressly defined in the 
rating schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6. 

Since the September 26, 2003 regulatory revision, disorders 
of the lumbosacral spine are to be evaluated in accordance 
with VA's General Rating Formula for Diseases and Injuries of 
the Spine. 
 
This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent of more of the height. 
 
A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or a combined range of motion not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 
 
A 30 percent rating is for assignment for forward flexion of 
the cervical spine of   15 degrees or less; or, favorable 
ankylosis of the entire cervical spine. A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine. 
 
A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine. 
Under notes to the rating formula: 
 
Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code. 
 
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. Note (4): Round each 
range of motion measurement to the nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis. 

Rating criteria is also available for intervertebral disc 
syndrome under Diagnostic Code 5293 prior to September 26, 
2003 and under Diagnostic Code 5243 thereafter.   The 
criteria are based on Incapacitating Episodes.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
1.  However, as the Veteran has not been diagnosed with 
intervertebral disc syndrome and as there is no evidence of 
record of incapacitating episodes as defined in the 
diagnostic code, these criteria do not apply.  
A.	Degenerat
ive Changes of the Thoracic Spine, and Low Back Strain, prior 
to   May 31, 2006

The Veteran underwent an October 1992 VA Compensation and 
Pension examination for general medical evaluation. The 
Veteran reported constant ache in the upper and lower back 
with occasional sharp pain lasting one to two days and 
relieved by over-the-counter medication. Examination of the 
spine showed mild tenderness in the upper thoracic, lower 
thoracic and lumbosacral spine. There     was no paraspinal 
tenderness of spasms noted. Musculature of the back was 
unremarkable and symmetrical. Range of motion in the spine 
was full. Straight leg raising was negative bilaterally up to 
90 degrees. There was no sensory loss in the lower 
extremities. There were no parasthesias. An x-ray showed 
minimal degenerative disc disease between the thoracic 
vertebrae with malalignment of the posterior spinous process. 
The diagnosis was chronic upper and lower back pain, status-
post injury, no limitation of movement. 

Another orthopedic examination was completed in April 1994. 
The Veteran reported having continued pain in the middle 
lower back, worse with standing for long periods of time, and 
bending to pick up objects. Objectively, there was no 
tenderness to percussion over the vertebral bodies. There 
were no palpable bony abnormalities nor muscle spasm. Range 
of motion of the lumbosacral spine was forward flexion to 90 
degrees, extension to 25 degrees, lateral bends 45 degrees, 
and rotation 45 degrees. Gait was normal. The diagnosis was 
chronic intermittent low back pain, with no evidence for 
neurologic compromise or complaints of a radicular nature. 

In an August 1994 RO hearing, the Veteran described symptoms 
as were noted in the 1992 examination. The Veteran reported 
that he underwent physical therapy for his back including 
heat application and stretching exercises. He stated that he 
had difficulty bending to pick up objects and standing for 
extended periods of time and used muscle relaxing medication 
for relief. 

On a November 1996 VA examination, the Veteran described low 
back pain constantly, with muscle spasms and mid thoracic 
spine pain on exacerbations. There was objective evidence of 
scoliosis involving the dorsal spine with convexity on the 
left side. Musculature of the back appeared to be weak. Range 
of motion consisted of forward flexion to 70 degrees, 
extension to 15 degrees, left lateral flexion 18 degrees, 
right lateral flexion 10 degrees, bilateral rotation 25 to 30 
degrees. There was no objective evidence of pain on motion. 
The diagnosis was sprain/strain of the lumbar and dorsal 
spine. 

Upon re-examination in June 1998, the Veteran reported that 
his symptoms of back pain had not changed since 1996.  He 
reported continuing chronic low back pain, with spasms 
involving the entire spine, and daily popping and cracking 
involving the entire spine. On physical examination, when the 
Veteran engaged in some range of motion he had mild spasms 
noted in the lumbar region on the left side. There were no 
other abnormalities noted. Range of motion was full, with 
some reported pain on motion. The Veteran could also rise on 
his heels and toes without any difficulty. There was some 
discomfort with straight leg raising, but it was mostly 
associated with tight muscles in the thighs posteriorly. The 
was no appreciable neurological deficit. The diagnosis was 
early arthritic changes thoracic spine, and lumbar 
strain/sprain by history with chronic low back pain.

The report of an October 1999 VA examination of the spine 
indicates that inspection of the thoracic spine revealed no 
erythema or fixed deformity. There    was no tenderness of 
the musculature around the thoracic spine, and there was mild 
tenderness around the areas of T2 and T3. Range of motion 
testing of the lumbar spine revealed flexion to 80 degrees, 
extension to 25 degrees, lateral bending 35 degrees in each 
direction, and lateral rotation 35 degrees in each direction. 
At each of these extremes of range of motion, there was 
discomfort in the lumbar region.    A neurological 
examination revealed normal deep tendon reflexes, and 
strength testing at 5/5. There was some discomfort on 
straight leg raising test. The diagnosis was chronic thoracic 
strain, with minor disc space loss and evidence of spurs 
consistent with degenerative changes; and chronic lumbar 
strain, with mild degenerative changes, and an unremarkable 
neurologic evaluation. 

VA Vocational Rehabilitation record showed that the Veteran 
received VA benefits for retraining in the field of computer 
operations from 1995 to 1999.  The benefits were awarded in 
part in consideration of back and knee disabilities. 

In February 2004, a VA examiner noted the Veterans report of 
employment as a computer technician starting in 1996.  The 
Veteran reported continued chronic lower back pain with 
muscle spasms exacerbated by extended sitting and too much 
activity.  Flexion was from zero to 80 degrees with pain near 
the end of the range of motion.  The examiner noted 
tenderness but no muscle spasms or weakness.  X-rays of the 
thoracic spine showed no arthritic changes or space 
narrowing.  X-rays of the spine were normal, but the examiner 
noted that there may be mild arthritic changes but no 
spondylolisthesis.  

The Board finds upon review of the preceding initially that 
no higher evaluation than 10 percent is warranted for the 
Veteran's service-connected degenerative changes of the 
thoracic spine. Thus far, he has already been assigned the 
maximum assignable 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (prior to September 26, 2003) for 
limitation of motion of the dorsal spine. This represents the 
highest available disability rating for his thoracic spine 
disorder under the rating schedule, at least for the time 
period preceding the September 26, 2003 regulatory revision. 
Essentially, there is no other diagnostic code that is 
potentially applicable besides Diagnostic Code 5291. This 
includes the rating criteria for Intervertebral Disc 
Syndrome, at Diagnostic Code 5293 (later revised effective 
September 23, 2002), particularly in the absence of any 
radicular symptoms or other identifiable neurological 
pathology. Moreover, while following the September 26, 2003 
regulatory revision the General Rating Formula would afford 
the possibility of a greater evaluation than 10 percent, 
albeit for the combined disability of the thoracolumbar 
spine, there is no medical evidence of record from between 
September 2003 and May 2006 to objectively warrant applying 
the revised criteria. Thus, as it stands, only Diagnostic 
Code 5291 (prior to September 26, 2003) is appropriately 
considered, and this rating provision as mentioned permits a 
highest assignable rating of 10 percent. Accordingly, the 
claim for a higher initial evaluation for a thoracic spine 
disability prior to May 31, 2006 must be denied. 

Turning to the evaluation of the Veteran's low back strain, 
an area more commonly associated with the lumbar spine, the 
Board is of the opinion that some increase in rating is 
warranted for a portion of the time period under review, as 
explained below. Initially, the VA examinations conducted in 
October 1992 and April 1994 demonstrated that the low back 
region was essentially asymptomatic. Range of motion of the 
spine was consistently at or near full. There was no evidence 
of painful motion, or diminution on repetitive motion 
testing, as indication of additional loss degrees of motion 
predicated upon functional loss. See DeLuca, supra; 38 C.F.R. 
§§ 4.45, 4.59. There was no objective evidence of back spasm, 
or tenderness on palpation. There were no signs of any 
neurologic deficit. There were no further signs of worsening 
of service-connected disability until the November 1996 VA 
examination. For this preliminary timeframe from September 2, 
1992 until November 22, 1996, a noncompensable evaluation 
remains warranted, inasmuch as there were no ratable signs of 
musculoskeletal strain, or for that matter even slight 
limitation of motion. 

An identifiable worsening in service-connected disability is 
evidenced from the report of the November 1996 VA medical 
examination, such that there is sufficient justification to 
assign a 10 percent rating for the symptomatology shown. The 
diagnosis at this point was of lumbar sprain/strain. 
Musculature of the back appeared weak. Chronic low back pain 
was present. There were signs of some limited motion, as 
evidenced by forward flexion of the spine at 70 out of 90 
total degrees. Upon examination again in June 1998, many of 
these symptoms persisted. While range of motion was now full, 
the Veteran demonstrated mild spasms in the lumbar region. 
The diagnosis was lumbar strain/sprain by history with 
chronic low back pain. The pertinent rating criteria at 
Diagnostic Code 5295 for lumbosacral strain provides for a 10 
percent rating for lumbosacral strain with characteristic 
pain on motion. When viewing the above-referenced symptoms, 
and resolving any reasonable doubt in the Veteran's favor as 
to their overall severity, the requirements for a 10 percent 
evaluation under Diagnostic Code 5295 are met. See 38 C.F.R.            
§ 3.102. Therefore, a higher 10 percent evaluation should be 
assigned from November 22, 1996 up until October 1, 1999. 
This represents a partial grant of the benefits sought on 
appeal. Moreover, it constitutes a "staged" rating under 
the Fenderson decision based upon an incremental increase in 
severity of disability since the effective date service 
connection was granted. 

For the remaining timeframe from October 1, 1999 through May 
31, 2006 the Board has determined that a 10 percent 
evaluation continues to represent the proper disability 
rating for low back strain. In order to warrant the next 
higher rating under the former rating criteria, the Veteran 
would need to show moderate limitation of motion of the 
lumbar spine, per Diagnostic Code 5292. In the alternative, 
if evaluating his condition based on lumbosacral strain, per 
Diagnostic Code 5295, he would need to demonstrate 
lumbosacral strain with muscle spasm on extreme forward 
bending, with unilateral loss of lateral spine motion in a 
standing position. In addition, though the revised criteria 
would take effect from September 26, 2003 onwards (during the 
relevant rating timeframe), a rating in excess of 10 percent 
is not warranted because flexion noted in 2004 was not less 
than 60 degrees.  The applicable standards for implementation 
of a 20 percent rating have not been objectively met. The 
October 1999 VA examination indicated near normal range of 
motion in the lumbar spine, with pain and discomfort only at 
the extremes. Pertinent directly to Diagnostic Code 5295, 
there was no instance of muscle spasm noted. While chronic 
lumbar strain was diagnosed, the VA examiner associated it 
only with mild degenerative changes. Consequently, the level 
of severity of symptomatology required to warrant assignment 
of a 20 percent rating was not established. A 10 percent 
rating remains the appropriate schedular evaluation from the 
time period from the October 1999 VA examination up until May 
31, 2006.

The Board considered the Veteran's reports to his clinicians 
and at his hearing.  The Veteran is competent to report on 
the symptoms that he experienced and the effect on his 
activities.  The Board concludes that his reports are 
credible as they were consistent and accepted by his 
clinicians.  However, the Board concludes that his symptoms 
and functional limitations are contemplated by the ratings 
assigned above. 




B.	Degenerative Changes of the Thoracic Spine with Low Back 
Strain,               since May 31, 2006

On VA examination again in May 2006, the Veteran described 
pain in the spine at the level of 4 out of 10, greater on 
exacerbations. He denied any thoracic or lumbosacral spine 
radicular symptoms. He was not using any assistive device 
such as a cane or walker. Objectively, there were no abnormal 
findings of altered muscle strength, sensory examination, 
reflexes, straight leg raising, or any Goldthwaite sign. 
Thoracolumbar spine range of motion was forward flexion to 20 
degrees, extension to 0 degrees, left and right rotation 5 to 
10 degrees, and left and right lateral bending 5 to 10 
degrees, all with pain at the end of range of motion. There 
was no indication of any weakened movement, excess 
fatigability, or incoordination. The Veteran did not want to 
perform any additional repetitive motions due to his reported 
pain. There was muscle tenderness and spasm apparent and 
palpable through the cervical through lumbosacral paraspinal 
region as well as across the medial aspect of both shoulder 
blades. There was loss of lateral spine motion. No 
Goldthwaite's sign stood out from the limitations already 
manifested. 

The Veteran again underwent VA examination in August 2007. He 
described constant pain in the thoracic spine estimated at 4 
out of 10, and a tightening quality to this area of the back. 
Lumbar spine pain was estimated at 4 out of 10. He 
specifically denied weight loss, fevers, malaise, visual 
disturbances, weakness, bladder complaints, or bowel 
complaints. He did not use any assistive devices. Range of 
motion of the thoracolumbar spine was forward flexion to 90 
degrees, extension to 30 degrees, right and left lateral 
rotation 30 degrees, and right and left lateral flexion 30 
degrees. In all cases, range of motion assessments for the 
thoracolumbar spine was at the predicted normal values. There 
was no paravertebral muscle spasm or tenderness on 
examination. Straight leg raise was bilaterally negative. 
There was no objective evidence of painful motion. Following 
repetitive use there was no objective sign of increased pain, 
or additional loss of range of motion, strength or endurance. 
The diagnosis was lumbar strain in remote past with no 
current complications or sequelae, with normal range of 
motion; and degenerative changes in the thoracic spine with 
no decline in range of motion or strength. 

Based upon the examination results obtained, no higher 
disability rating is assignable than the existing 40 percent 
evaluation. For the time period since       May 31, 2006, 
both the former and revised rating criteria may be applied, 
whichever is more favorable to the Veteran. See VAOPGCPREC 7-
2003. Under the revised criteria, the General Rating Formula 
would require evidence of unfavorable ankylosis of the entire 
thoracolumbar spine to assign a 50 percent disability rating. 
Alternatively, there is a process under the former criteria 
by which the Veteran could obtain a 10 percent rating for 
limited motion of the dorsal spine (Diagnostic Code 5191), 
and 40 percent for severe limited motion of the lumbar spine 
(Diagnostic Code 5292), or severe lumbosacral strain 
(Diagnostic Code 5295) - though not a 50 percent rating, a 
still greater level of disability compensation.

The review of the record however, does not support assignment 
of an increased rating under either applicable version of the 
rating criteria. As per the revised criteria, requiring 
ankylosis of the spine, the Veteran has not manifested this 
at any point. Rather, he has consistently shown a significant 
degree of retained capability for mobility of the spine. See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (indicating that 
ankylosis is complete immobility of the joint in a fixed 
position, either favorable or unfavorable). The May 2006 VA 
examination findings by themselves show a markedly diminished 
range of motion. However, range of motion upon reexamination 
in August 2007 was entirely normal; as the more recent study, 
this suggests that true range of motion is substantially near 
normal capacity. There is no indication or suggestion of 
ankylosis on these facts. Therefore, under the revised 
criteria no higher evaluation than 40 percent is warranted.

A similar conclusion is warranted when applying the former 
criteria. Given the August 2007 VA examination normal range 
of motion findings, and absence of any muscle spasm, there is 
no basis assign a 40 percent evaluation under either 
Diagnostic Code 5292 or 5295, respectively. Consequently, 
there remains no grounds to assign an increased rating when 
evaluating lumbar spine and thoracic spine pathology 
distinctly under provisions of the former rating criteria, as 
well as based on the single condition of lumbosacral strain 
under the revised criteria. 

The Board considered the Veteran's reports to his clinicians 
and at his hearing.  The Veteran is competent to report on 
the symptoms that he experienced and the effect on his 
activities.  The Board concludes that his reports are 
credible as they were consistent and accepted by his 
clinicians.  However, the Board concludes that his symptoms 
and functional limitations are contemplated by the ratings 
assigned above. 

In summary, the Board is granting an increased rating of 10 
percent from October 1, 1999 through May 31, 2006 for low 
back strain, and denying any further increased evaluation for 
the time period prior to May 31, 2006. The Board is also 
denying a rating in excess of 40 percent for any portion of 
the time period from May 31, 2006 onwards.  

Right and Left Knee Disorders

The RO has assigned 10 percent ratings for both right and 
left knee disabilities, under provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5260. 

Diagnostic Code 5260 pertains to limitation of leg flexion, 
and provides for a noncompensable rating when flexion is 
limited to 60 degrees. A 10 percent rating requires flexion 
limited to 45 degrees; a 20 percent rating requires flexion 
limited to 30 degrees; and the highest available 30 percent 
rating requires flexion limited to  15 degrees.

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees. A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to 45 
degrees. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.
 
Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 
maximum 30 percent evaluation is warranted for severe 
disability. 

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004). 
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively. 
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997). In order for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 does not 
have to be compensable, but must meet the criteria for a 
zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998). 

On an October 1992 VA general medical examination the Veteran 
reported having had popping in both knees and pain. The knees 
twisted easily. There was no history of falls or of swelling. 
Examination of the knees showed mild diffuse tenderness 
bilaterally. There was no effusion or instability. Patellar 
grinding test was positive bilaterally. There was 
crepitation. Range of motion was from 0 to 135 degrees 
bilaterally. There was no atrophy of the quadriceps muscles. 
The diagnosis was patellofemoral syndrome bilaterally, with 
no limitation of motion noted. 

The report of an April 1994 orthopedic examination indicates 
a complaint of the knees popping, and at times feeling as if 
they were going to give out. They were more painful with 
climbing stairs. Examination of both knees revealed no 
effusion. There were no palpable bony abnormalities. The 
knees were nontender to palpation. Range of motion was from 0 
to 135 degrees. The Veteran could squat and stand up without 
difficulty. There was no crepitus noted. The diagnosis was a 
bilateral knee condition, likely patellofemoral syndrome, 
with a normal examination of the knees at that time.

In an August 1994 RO hearing, the Veteran stated that he 
worked as a bank protection officer, spending about half his 
daily work time on his feet.  He stated that after extended 
standing or walking his knees became painful and weak with a 
sensation of instability.  He reported that he used over-the-
counter medication, did not seek medical treatment, purchased 
his own knee braces, and did not lose time from work.  

Upon examination in June 1998, the Veteran reported continued 
knee pain, aggravated by physical activity, and problems with 
both knees giving way. Physical examination revealed no 
visible deformity or abnormality upon inspection. There was 
tenderness on palpation of the knees medially and laterally. 
There was no ligamentous instability. Range of motion was 0 
to 115 in the right knee, and 0 to 113 on the left side. The 
Veteran could not flex either knee any further due to pain. 
The diagnosis was bilateral chondromalacia.

The report of an October 1999 VA examination of the joints 
denotes that              the Veteran reported constant pain 
in the knees bilaterally. He further reported weakness, 
stiffness, swelling intermittently, fatigability, and lack of 
endurance.    He reported that several times per year the 
knees gave way or locked up. Physical examination revealed no 
swelling, effusions, erythema, or obvious deformity.     The 
knees were non-tender to palpation in a fixed position. Range 
of motion was from 0 to 130 degrees in the right knee, and 0 
to 135 degrees on the left side. There was crepitus 
throughout motion on both sides. Medial and lateral stability 
testing, as well as anterior and posterior stability testing 
were within normal limits. Gait was within normal limits.

The Veteran next underwent a relevant VA medical examination 
in May 2006.     He then reported tenderness around both 
kneecaps, with popping, occasional left knee giving way, and 
occasional swelling. He described discomfort at the level of   
5 out of 10, rising to 8 out of 10 during flare-ups. Range of 
motion in the right knee was from 0 to 120 degrees, with pain 
starting at 90 degrees; and in the left knee 0 to 130 
degrees, with pain starting at 90 degrees. The knees were 
stable to instability testing for collateral and cruciate 
ligaments. There was a positive compression or grind test for 
retropatellar pain. The Veteran was not willing to complete 
repetitive motion testing. The diagnosis was patellofemoral 
syndrome bilaterally. 

On examination in August 2007, the Veteran described typical 
knee pain at the level of 2 out of 10, with exacerbations to 
8 out of 10. He denied swelling, heat, redness, instability, 
locking, or giving way. Objectively, the knees were symmetric 
in appearance with no swelling or effusion. Range of motion 
in both knees was 0 to 135 degrees. The knees were stable to 
varus and valgus stress, and anterior and posterior drawer 
signs were negative. Lachman and McMurray's signs were 
negative. There was no muscle wasting. The diagnosis was 
bilateral retropatellar pain syndrome.

Having review the foregoing, the current 10 percent ratings 
assigned for right and left knee disabilities remain the 
correct level of disability compensation. Throughout the 
pendency of the Veteran's claim, his service-connected knee 
disorders have been evaluated according to the presence of 
limited motion. Taking this same approach for rating 
purposes, the Board notes that the most pronounced limitation 
of motion findings observed still do not correspond to a 
higher evaluation than 10 percent. In this regard, the May 
2006 VA examination indicated range of motion findings for 
the right knee of 0 to 120 degrees, with pain starting at 90 
degrees; and in the left knee 0 to 130 degrees, with pain 
starting at 90 degrees. There was no more severe indication 
of limited mobility before this study, nor has there been 
since. However, even when taking into account the effect of 
functional loss due to pain, per the DeLuca holding, range of 
motion was at least forward flexion to 90 degrees in both 
knees. Meanwhile, to qualify for even a 10 percent rating 
under Diagnostic Code 5260 there must be flexion limited to 
45 degrees. Thus, arguably the requirements for compensable 
evaluation were not met, much less those for the higher 
disability rating sought. Nor for that matter is a separate 
compensable rating warranted based upon limitation of knee 
extension, as under Diagnostic Code 5261 this requires 
extension limited to 10 degrees, not objectively shown at any 
point. Therefore, no higher disability evaluation may be 
assigned premised upon limitation of motion. 

While Diagnostic Code 5257 permits evaluation based upon 
other impairment of the knee, including instability and/or 
lateral subluxation, a separate compensable under this 
diagnostic code also is not warranted. The Veteran has 
consistently demonstrated negative results on all tests of 
ligamentous stability. Even considering his complaints that 
the knees occasionally give way, the total absence of 
objective findings to suggest knee instability on repeated 
examinations indicate that the assignment of a compensable 
evaluation under Diagnostic Code 5257 does not follow.

The Board considered the Veteran's reports to his clinicians 
and at his hearing.  The Veteran is competent to report on 
the symptoms that he experienced and the effect on his 
activities.  The Board concludes that his reports are 
credible as they were consistent and accepted by his 
clinicians.  However, the Board concludes that his symptoms 
and functional limitations are contemplated by the ratings 
assigned above. 

Accordingly, a 10 percent rating remains proper for both the 
Veteran's service-connected right and left knee disabilities. 

Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disabilities under evaluation have caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular rating. There is 
of note the May 2006 VA examiner's opinion that the Veteran 
was unable to work due to service-connected disabilities, but 
which does not identify any one particular service-connected 
condition as the overriding cause of such impairment. As 
other mental health examination reports reflect, a key factor 
in employability has been service-connected posttraumatic 
stress disorder (PTSD), and employability has not solely been 
determined by the back and knee disorders at issue. Nor has 
the Veteran been proven to be unable to carry out more 
sedentary employment notwithstanding his service-connected 
orthopedic disorders. In addition, the Veteran's service-
connected disorders have not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting a 10 percent rating 
for low back strain from November 22, 1996 to September 31, 
1999, and denying any higher ratings for this disability, and 
a thoracic spine disability, for entire timeframe before May 
31, 2006 that these were regarded as separate compensable 
disorders. The Board is also denying claims for increased 
rating for the Veteran's combined disability of the 
thoracolumbar spine from May 31, 2006, and for increased 
ratings for right and left knee disorders. This determination 
takes into full account the potential availability of any 
"staged rating" based upon incremental increases in 
severity of service-connected disability during the pendency 
of the claims under review. To the extent any higher level of 
compensation is sought, the preponderance of the evidence is 
against these claims, and hence the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).     








							CONTINUED NEXT PAGE
ORDER

An initial evaluation higher than 10 percent for low back 
strain from September 2, 1992 to November 21, 1996, is 
denied.

A 10 percent evaluation for low back strain is granted, from 
November 22, 1996 to September 31, 1999, subject to the law 
and regulations governing the payment of VA compensation 
benefits.

A higher evaluation than 10 percent for low back strain from 
October 1, 1999            up until May 31, 2006 is denied.

An initial evaluation higher than 10 percent for degenerative 
changes of the thoracic spine prior to May 31, 2006, is 
denied.

A higher evaluation than 40 percent for degenerative changes 
of the thoracic spine with low back strain from May 31, 2006, 
is denied.

An initial evaluation higher than 10 percent for a right knee 
disability is denied. 

An initial evaluation higher than 10 percent for a left knee 
disability is denied. 




____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


